United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 24, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50839
                         Summary Calendar



MICHAEL CORLEON DESOUZANETO,

                                    Plaintiff-Appellant,

versus

MONTE CARROLL; EDUARDO ARROYOS; ANGEL SANTIAGO,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. SA-03-CV-54
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Former Texas prisoner, Michael Desouzaneto, has appealed the

district court’s denial of his motion for appointment of counsel

in a civil rights case; however, we note that Desouzaneto has not

appealed the district court’s subsequent entry of summary

judgment in favor of the defendants.   We have jurisdiction under

Article III of the Constitution only when there is an actual case

or controversy at the time we decide an appeal.   United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-50839
                                   -2-

Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980); Ruiz v.

Johnson, 178 F.3d 385, 389 (5th Cir. 1999).    In this case, we

lack appellate jurisdiction because no effective relief is

available to Desouzaneto.**    Vieux Carre Property Owners v.

Brown, 948 F.2d 1436, 1446 (5th Cir. 1991).

     APPEAL DISMISSED.




     **
       We note that the coherency of Desouzaneto’s appellate
briefing and his pleadings in the district court reassure us that
his ability to present his civil rights claims was not foreclosed
by the district court’s denial of counsel. Robbins v. Maggio,
750 F.2d 405, 412-13 (5th Cir. 1985).